Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the preliminary amendment filed 3/4/20.  As directed by the amendment claims 1-20 have been cancelled and claims 21-40 have been added.  As per below, the application is in condition for allowance of claims 21-40.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bowen 38,009 on 3/19/21.

The application has been amended as follows: 

In claim 28 line 1, the language “the buoyant material is styrofoam.” has been amended to read –the buoyant material is polystyrene foam.--.

In claim 40 line 7, the language “to discharge the humidified flow pressurized” has been amended to read –to discharge the humidified flow of pressurized--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed humidifier, the prior art does not disclose, either alone or suggest in 
The closest prior art references of record are: Pujol et al. (2007/0157928), Pujol et al. (8,701,662), Cortez, JR. et al. (2009/0056714), Grant (4,051,205), Kepler et al. (2007/0169776), Virr et al. (2004/0055597), Virr et al. (2004/0060559), Brown et al. (4,098,853), Velnosky et al. (4,529,867), and McDonough et al. (6,669,626).
While the above mentioned prior art references of record are related to the claimed humidifier device, they do not disclose, either alone or suggest in combination, the limitations as discussed above and set forth in independent claims 21, 31, and 40.  The two Pujol references are directed towards humidifiers which include features which close off passageway into/out of the humidifier which include float elements which respond to the water level to close off a passage, but do not disclose passages which float or are supported by or are flexed/pivoted by the surface of the water inside the humidifier .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785